 



Exhibit 10.1
TERMINATION ADDENDUM
EXCESS OF LOSS RETROCESSION AGREEMENT
BY AND BETWEEN
PLATINUM UNDERWRITERS BERMUDA, LTD.
(RETROCEDANT)
and
PLATINUM RE (UK) LIMITED
(RETROCESSIONAIRE)
     IT IS HEREBY MUTUALLY AGREED that effective December 31, 2005, this
Agreement (“Agreement”), dated as of April 1, 2005, by and between Platinum Re
UK Limited (the “Retrocessionaire”), and Platinum Underwriters Bermuda Ltd. (the
“Retrocedant”), is Terminated.
     The Retrocessionaire shall return 12.5% of the Original Premium, or
$550,000 as consideration for the early termination of its exposure. The
$550,000 is to be returned immediately. The Reinstatement Premium will remain
unchanged, calculated at pro rata of $4,400,000 as respects the fraction of the
indemnity exhausted.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
in duplicate by their respective officers duly authorized so to do, on the date
set forth below.

                  Platinum Re (UK) Limited    
 
           
 
  By:   /s/ Les Waters    
 
           
 
      Name: Les Waters    
 
      Title: Underwriting Manager    
 
                Platinum Underwriters Bermuda, Ltd.    
 
           
 
  By:   /s/ Francois Bertrand    
 
           
 
      Name: Francois Bertrand    
 
      Title: Senior Vice President    



 